Citation Nr: 1316384	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  07-39 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for right shoulder impingement syndrome.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period beginning October 1, 2005, to August 26, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to September 2003.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The Board notes that at the hearing before the undersigned Veterans Law Judge in March 2013, the Veteran specifically limited his appeal regarding entitlement to a TDIU to the period beginning October 1, 2005, to August 26, 2011.  As such, in regard to the issue of entitlement to a TDIU, only the period beginning October 1, 2005, to August 26, 2011, remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran has received treatment at the VA Medical Center in Seattle, Washington; however, treatment records regarding the Veteran dated subsequent to October 2007 have not been associated with the claims file.

The claims file reveals that the Veteran has been treated by various practitioners for his disabilities including Northwest Spine and Sports Medicine, Washington Interventional Spine Associates, Dr. A.B., Family Clinic, Eastside Orthopedics and Sports Medicine, Family Care Physical Therapy, the Canal Clinic, Hermann Memorial Hospital, the Naval Hospital in Oak Harbor, Whidbey Naval Hospital, and the Galveston Coast Guard Base Clinic.  In a statement received in November 2007 the Veteran reported that there were no further medical records to be obtained as he had submitted them all.  However, the most recent records associated with the claims file from Dr. A.B. and are dated in January 2008 and the most recent treatment records associated with the claims file from the Naval Hospital in Oak Harbor are dated in December 2011.  As such, it appears that the Veteran received additional treatment from at least Dr. A.B. and from the Naval Hospital in Oak Harbor subsequent to this statement and, therefore, it is unclear if additional pertinent treatment records need to be obtained.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete treatment records regarding the Veteran from VA dated subsequent to October 2007 and, after obtaining adequate authorization, attempts must be made to obtain treatment records regarding the Veteran from Dr. A.B., dated subsequent to January 2008, and from the Naval Hospital in Oak Harbor, dated subsequent to December 2011.  In addition, the Veteran should be asked to identify any additional medical providers from whom he received treatment since November 2007 and, after obtaining adequate authorization, attempt to obtain all identified treatment records.

In reviewing the record, the Board notes that the Veteran was last afforded a VA Compensation and Pension (C&P) examination regarding his right shoulder impingement syndrome in February 2006.  Given the long duration of time since the VA C&P examination, the Board is concerned that it no longer provides an accurate picture of the Veteran's current degree of disability.  Additionally, in light of the likely outstanding records, the Board finds that after associating all additionally obtained treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The Veteran seeks entitlement to a TDIU for the period beginning October 1, 2005, to August 26, 2011.  As the Board is remanding the Veteran's claim of entitlement to an evaluation in excess of 10 percent disabling for right shoulder impingement syndrome, and as the outcome of the appeal of this issue may bear on the outcome of the issue of entitlement to a TDIU for the period beginning October 1, 2005, to August 26, 2011, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU for the period beginning October 1, 2005, to August 26, 2011, until the issue of entitlement to an evaluation in excess of 10 percent disabling for right shoulder impingement syndrome, is resolved.  Id.  

As the Veteran is being afforded a VA examination in regard to his right shoulder impingement syndrome and the examiner will comment on the Veteran's unemployability, if the examiner renders the opinion that the Veteran is unable to secure and follow a substantially gainful occupation due by reason of service-connected disabilities and does not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) during any portion of the period beginning October 1, 2005, to August 26, 2011, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b) .

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since October 2007.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. A.B. dated subsequent to January 2008 and from the Naval Hospital in Oak Harbor dated subsequent to December 2011.  

3.  Contact the Veteran and request that the Veteran identify all private providers of medical treatment since November 2007.  After securing proper authorization, request all records from any providers identified by the Veteran.

4.  Thereafter, arrange for the Veteran to undergo an examination to evaluate his service-connected right shoulder impingement syndrome.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically comment on any and all limitation of motion as well as any functional loss associated with pain, weakened movement, excess fatigability, incoordination, swelling, and deformity or atrophy of disuse in regard to the Veteran's right shoulder impingement syndrome.

In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected right shoulder impingement syndrome.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described. 

With regard to the Veteran's claimed total disability rating based upon individual unemployability for the period beginning October 1, 2005, to August 26, 2011, the examiner should offer an opinion as to whether due solely to the Veteran's service-connected disabilities, he is precluded from all forms of substantially gainful employment consistent with his education and occupational experience during this period.  The examiner should render an opinion regarding the Veteran's employability during each period where the Veteran was not in receipt of a temporary total evaluation.

5.  Thereafter, if the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities, and the percentage requirements of 38 C.F.R. § 4.16(a) are not met during any portion of the period beginning October 1, 2005, to August 26, 2011, then the RO must refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  If this is the case, the RO must include with that referral, a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on this issue.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

